On Writ of Certiorari to the Court of Appeal, Fourth Circuit, Parish of Orleans.
I,Writ granted. The trial court’s judgment granting defendant’s motion to suppress photographic evidence is reversed, and defendant’s motion to suppress is hereby denied. According ample discretion to the trial court, under the circumstances of this case, it is apparent the-trial court misapplied the standard set’ forth -in La.Code Evid. art; 403. The evidence at issue is relevant, and its probatiye value is not substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of, undue delay, or waste of time.
JOHNSON, C.J., would deny the writ.
HUGHES, J., would deny the writ.